Citation Nr: 1506027	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  10-34 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to exposure to asbestos, exposure to herbicides, and the service-connected type II diabetes mellitus.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include an adjustment disorder, partner relational problem, anxiety disorder not other otherwise specified, and posttraumatic stress disorder (PTSD), to include as secondary to exposure to asbestos, exposure to herbicides, and the service-connected prostate cancer and erectile dysfunction.

3.  Entitlement to service connection for a headache disorder, to include migraine headaches, to include as secondary to exposure to asbestos, exposure to herbicides, and hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from May 1963 to April 1967 with additional subsequent service in the Naval Reserve.  During his period of active duty, he had service in the Republic of Vietnam.

This matter comes on appeal before the Board of Veterans Appeals (Board) from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Muskogee, Oklahoma.

In December 2014, the Veteran failed to report without good cause for a scheduled videoconference hearing before a Veterans Law Judge.  No further development with regard to a hearing is necessary.  38 C.F.R. § 20.702 (2014).

In his November 2009 claim, the Veteran asserted that his headache disorder is secondary to hypertension.  In his notice of disagreement received in February 2010 and his second VA Form 9 that was received in September 2010, the appellant claims that all his disorders are secondary to asbestos and herbicides.  The April 2014 VA examiner noted that prostate cancer is a medical diagnosis relevant to the understanding or management of the diagnosed mental health disorder, relationship distress with spouse.  In a March 1998 statement, a private urologist opined that the appellant's erectile dysfunction was due to a psychogenic cause, his family situation with his spouse.  In Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000), the United States Court of Appeals for the Federal Circuit held that VA's duty to assist attaches to the investigation of all possible causes of a current disability, including those unknown to the claimant.

The RO has adjudicated a claim of entitlement to service connection for "nervousness."  Although the RO denied entitlement to service connection for PTSD in a June 2014 rating decision, as noted by the representative in a December 2014 informal hearing presentation, the issue on appeal regarding "nervousness" is entitlement to service connection for an acquired psychiatric disorder.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In addition to the claimed PTSD, the medical evidence shows diagnoses of an adjustment disorder, partner relational problem, and anxiety disorder not other otherwise specified.

In light of the above, the issues are as stated on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted by the representative in the December 2014 informal hearing presentation, the Social Security Administration in 2007 requested records from Dr. H with regard to the Veteran's claim for Social Security disability benefits.  As the representative argues, the AOJ should obtain all records from the Social Security Administration pertaining to the appellant's claim for Social Security disability benefits.

As noted by the representative in the December 2014 informal hearing presentation, the service personnel records show that the Veteran had Naval Reserve service until at least 1981.  The service personnel records show that he had 12 days of active duty for training from January to March 1980.  A report of an October 2013 VA examination reflects that the appellant is alleging having more Naval Reserve service than just the period showing service from September 1979 to September 1981, as noted in the available service personnel records.  The Board notes that the request for service personnel records have been limited to requests regarding Vietnam service, combat, and asbestos exposure.  Moreover, the 2009 request for service treatment records was predicated on the Veteran only having service in 1960s, and the obtained service treatment records show that there was a termination of health records in 1969 due to the end of his Naval Reserve service.  Given that the Veteran had Naval Reserve in later decades, the AOJ should attempt to obtain any service treatment records from his Naval Reserve service, as argued by his representative, and any additional service personnel records from his Naval Reserve service as well as attempting to verify all periods of active duty for training during his service in the Naval Reserves.

In a November 2009 statement, the Veteran reported that after his active duty ended in 1967, he was seen at a VA hospital in Los Angeles, California, for hypertension and nervousness.  The AOJ should ask the appellant more specific information about the dates and location of his treatment at a VA hospital in Los Angeles, California, and should attempt to obtain any records from the VA Greater Los Angeles Healthcare System in 1967 and any other years identified by the claimant.  

The report of the April 2014 VA examination shows that the Veteran reported receiving intermittent treatment at the Oklahoma City VA Medical Center since 1999.  The AOJ has obtained records from that facility from September 2009 to June 2014.  The AOJ should obtain all records from the Oklahoma City VA Medical Center from January 1999 to September 2009 and from June 2014 to the present.

In a statement dated in August 2009, the Veteran reported that he has received marriage counseling.  The appellant submitted records from Dr. H that were dated as early as 1994.  In the December 2014 written argument, the representative noted that there were no private treatment records from 1967 to 1993.  The AOJ should afford the Veteran the opportunity to identify all treatment for the disorders on appeal, to specifically to include all marriage counseling and all treatment from 1967 to 1993.

While a November 2013 addendum to an October 2013 VA examination report addresses whether hypertension is related to active service in general as well as whether hypertension was caused or aggravated by the service-connected diabetes mellitus, another addendum is necessary to address whether the hypertension is related to an in-service elevated blood pressure reading in April 1964 as well as exposure to asbestos and herbicides.

Another VA examination is necessary to reconcile the various psychiatric diagnoses and determine whether a psychiatric disorder is related to in-service exposure to asbestos and herbicides and the service-connected prostate cancer and erectile dysfunction.

A VA examination is necessary to determine the nature of the Veteran's headache disorder and whether it is related to in-service complaint of headaches in November 1965 as well as exposure to asbestos and herbicides.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment for his hypertension, psychiatric disorder, and headache disorder, to include all marriage counseling and all treatment from 1967 to 1993, and obtain any identified records.  Ask the Veteran to identify the dates and location of his treatment at a VA hospital in Los Angeles.  Regardless of the claimant's response, attempt to obtain any records from the VA Greater Los Angeles Healthcare System in 1967 and any other years identified by the Veteran and obtain all records from the Oklahoma City VA Medical Center from January 1999 to September 2009 and from June 2014 to the present.

2.  Contact the service department and attempt to obtain any service treatment records from his Naval Reserve service and any additional service personnel records from his Naval Reserve service and attempt to verify all periods of active duty for training during his service in the Naval Reserves.  Document all efforts to obtain any service treatment records from his Naval Reserve service and any additional service personnel records from his Naval Reserve service and to verify all periods of active duty for training during his service in the Naval Reserves.

3.  Contact the Social Security Administration and attempt to obtain all records pertaining to the Veteran's claim for disability benefits.

4.  Thereafter, arrange for the Veteran's claims file to be reviewed by the VA doctor who prepared the November 2013 addendum to the October 2013 examination report for preparation of another addendum to the examination report.  If that doctor is unavailable, arrange for the claims file to be reviewed by another medical professional.  Accepting the Veteran was exposed to herbicides while being on land in the Republic of Vietnam and accepting that he was exposed to asbestos during active duty, the doctor who prepared the November 2013 addendum should opine whether it is at least as likely as not (50 percent or greater probability) that hypertension is related to his active duty from May 1963 to April 1967, to include in-service elevated blood pressure reading in April 1964 and exposure to asbestos and herbicides, and whether it is at least as likely as not (50 percent or greater probability) that hypertension was caused or aggravated during his 12 day of active duty for training during the period from January 1980 to March 1980 and any other verified periods of active duty for training.  A complete rationale for any opinion advanced should be provided. 

5.  Schedule the Veteran for a VA examination to determine the nature and extent of his psychiatric disorders.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to all diagnosed psychiatric disorders.  

The examiner should be asked to answer the following inquiries:

Accepting the Veteran was exposed to herbicides while being on land in the Republic of Vietnam and accepting that he was exposed to asbestos during active duty, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the partner relational problem is related to his active duty from May 1963 to April 1967, to include exposure to asbestos and herbicides, and whether it is at least as likely as not (50 percent or greater probability) that the partner relational problem was caused or aggravated during his 12 day of active duty for training during the period from January 1980 to March 1980 and any other verified periods of active duty for training. 

The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the partner relational problem was caused or aggravated by either the service-connected prostate cancer or the service-connected erectile dysfunction.

For any other current acquired psychiatric disorder, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the current acquired psychiatric disorder is related to his active duty from May 1963 to April 1967, to include exposure to asbestos and herbicides, and whether it is at least as likely as not (50 percent or greater probability) that the current acquired psychiatric disorder was caused or aggravated during his 12 day of active duty for training during the period from January 1980 to March 1980 and any other verified periods of active duty for training. 

For any other current acquired psychiatric disorder, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the current acquired psychiatric disorder was caused or aggravated by either the service-connected prostate cancer or the service-connected erectile dysfunction.

If an adjustment disorder is not diagnosed, the examiner should reconcile the lack of a current diagnosis of an adjustment disorder with the VA treatment records showing a diagnosis of an adjustment disorder.

If an anxiety disorder not otherwise specified is not diagnosed, the examiner should reconcile the lack of a current diagnosis of an anxiety disorder not otherwise specified with the VA treatment records showing a diagnosis starting in April 2014 of an anxiety disorder not otherwise specified.

A complete rationale for any opinion offered must be provided.

6.  Schedule the Veteran for a VA examination to determine the nature and extent of any current headache disorder.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to a current headache disorder.  

The examiner should be asked to answer the following inquiries:

Accepting the Veteran was exposed to herbicides while being on land in the Republic of Vietnam and accepting that he was exposed to asbestos during active duty, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any current headache disorder is related to his active duty from May 1963 to April 1967, to include a complaint of headaches in November 1965 and exposure to asbestos and herbicides, and whether it is at least as likely as not (50 percent or greater probability) that any current headache disorder was caused or aggravated during his 12 day of active duty for training during the period from January 1980 to March 1980 and any other verified periods of active duty for training. 

A complete rationale for any opinion offered must be provided.

7.  Then, readjudicate the Veteran's claims.  If any claim remains denied, the appellant should be provided a Supplemental Statement of the Case (SSOC) with a copy to his representative.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




